Citation Nr: 1738315	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  15-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Diabetes mellitus did not have its onset during active service and disease or chronic symptoms of diabetes mellitus were manifested during service or were continuously manifested in the years after service, and diabetes was not manifested to a degree of ten percent within one year of service separation.


CONCLUSION OF LAW

The criteria to establish service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran has not been afforded a VA examination in connection with his claim for diabetes.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Although the record contains a current diagnosis of diabetes mellitus, a VA examination is not required because as discussed in detail below, there is no evidence demonstrating that the Veteran had any treatment or symptoms of diabetes in service and there is no competent evidence even suggesting that the currently diagnosed diabetes may be associated with service or a current service-connected disability.  See McClendon, supra.  Therefore, VA was not required to conduct an examination of the Veteran's diabetes.  See 38 U.S.C.A. § 5103A (a)(2) (VA "is not required to provide assistance to a claimant... if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159 (d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection - Applicable Laws and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Another theory of entitlement for service connection is when the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, diabetes is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Competency of evidence differs from weight and credibility.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-09 (2007). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. 49, 57 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Diabetes - Analysis 

As an initial matter, the Board finds that the Veteran is diagnosed with diabetes mellitus and he maintains such disability is a result of his active duty service.  However, for the reasons expressed below, the Board finds that the preponderance of the evidence is against granting the claim.

The Board additionally notes that while the Veteran served during the Vietnam era, the record does not show any foreign service and the Veteran does not assert he had such service. 

The Board finds that no endocrine disease or chronic symptoms of diabetes occurred or manifested during service.  The Veteran's service treatment records show no endocrine symptoms, treatment, or diagnoses referable to diabetes.  The Veteran's STRs are silent as to any complaints or diagnosis of any symptoms related to diabetes.  During both induction and separation examinations the Veteran was tested negative for sugar.  

The Veteran's private medical records show elevated blood pressure readings in 1994.  A definite diagnosis of diabetes is not shown in the record until 1995, which is over 30 years after the Veteran's service separation.  See Kaiser Permanente treatment records from 2005 confirming onset date as 1995; see also December 2012 Statement in Support of Claim where the Veteran indicates early 1990s as the onset of his diabetes.  This gap of over two decades since service weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Even considering the Veteran's contention that it was early 1990s where his diabetes was first diagnosed, such findings were still over 20 years after separation.  The Board finds that the symptoms of diabetes were not chronic during service, continuous since service, and did not manifest to any degree during the first year post-service.  Therefore, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no competent evidence of a nexus between the Veteran's current diabetes and his active service.  The Veteran has not presented a medical opinion relating the Veteran's diabetes to his period of service. 

The only evidence of record supporting the contention that the Veteran's diabetes is etiologically related to active service is lay evidence submitted by the Veteran, which states only his belief that his diabetes is related to his active service.  However, the Veteran's lay statements as to etiology are not competent because the question of etiology is a complex medical question and, as a layperson, the Veteran is not competent to provide an opinion relating it to service.  A diagnosis of diabetes requires clinical blood tests findings and an opinion of etiology requires knowledge of the medical complexities of diabetes, and would involve objective clinical testing and expertise that the Veteran is not shown competent to perform.  The lay statements of record attributing the Veteran's diabetes to service are outweighed by the lay and medical evidence of record showing no diabetic symptoms, diagnosis, or treatment for decades since service separation.  In fact, the Veteran has not identified any symptoms or events relating his currently diagnosed diabetes and his active service and his statements in support of claim, notice of disagreement, and VA Form 9, all discuss his other claims without any mentioning of his diabetes. 

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the Veteran's diabetes was not incurred in service, and was not otherwise related to service.  As the Veteran has not presented competent evidence showing that the Veteran's diabetes is related to service, the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the claims, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b) (2016).  Therefore, service connection for diabetes is denied.

ORDER

Entitlement to service connection for diabetes mellitus is denied. 


REMAND

Additional development is necessary with regards to the Veteran's claims for hypertension and hepatitis C. 

Remand for VA examinations with nexus opinion is necessary to assist in determining the nature and etiology of the current hypertension and hepatitis C.  Specifically, with regards to the claim for hypertension, the Board notes that the Veteran's STRs show various blood pressure readings that are arguably elevated.    Additionally, with regards to the claim for hepatitis C, the Board notes the Veteran's lay assertions that he received inoculations via air gun in service and that since separation from service he was told that he had "extra protein" in his blood and the Red Cross refused to allow him to donate blood. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an additional opportunity to submit any relevant medical records that would help substantiate his claims for hypertension and hepatitis C.

2.  Then, provide the Veteran with an appropriate VA examination to determine the nature and etiology of his hypertension.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

(a) Provide an opinion as to whether or not there is clear and unmistakable evidence that the Veteran's hypertension preexisted his active duty.  In doing so, please refer to the Veteran's October 3, 1961 enlistment examination showing blood pressure readings of 130/62. 

(b) If the examiner finds that hypertension clearly and unmistakably preexisted, then determine whether the Veteran's hypertension clearly and unmistakably was NOT AGGRAVATED beyond its natural progression by the Veteran's service. 

(c) If the examiner finds that hypertension did not preexist the Veteran's service, then provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's hypertension had its onset during service, is otherwise related to it, or manifested within one year of service separation.

While review of the entire record is imperative, the examiner is specifically asked to ADDRESS the following in-service blood pressure readings: 

October 3, 1961 blood pressure results of 130/62, August 19, 1963 blood pressure results of 130/90, and September 24, 1964 blood pressure results of 134/74. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of his hepatitis C.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

Provide an opinion as to whether it is more likely than not (50 percent or greater) that the Veteran's hepatitis C had its onset during service or is otherwise related to it. 

While review of the entire record is imperative, the examiner is specifically asked to ADDRESS the following: 

(i) The Veteran's credible lay assertions that he received inoculations via air gun in service and that since separation from service he was told that he had "extra protein" in his blood and the Red Cross refused to allow him to donate blood (ii) his credible lay assertions that he does not have any other risk factor such as using drugs that could have caused his hepatitis C (iii) the risk factors mentioned in the April 17, 2001 VBA Training Letter 211A (01-02) AND the June 29, 2004 VBA Fast Letter 04-13 that discusses the risk factors of immunizations by air guns. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the hypertension and hepatitis C claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


